Citation Nr: 0711565	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-01 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for vasculitis, other 
than Schamberg's capillaritis of the lower extremities.

2.	Entitlement to service connection for right shoulder 
adhesive capsulitis,                as secondary to service-
connected diabetes mellitus type II.

3.	Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1976 to 
September 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in          Hartford, Connecticut.  
In its January 2003 decision, the RO denied the veteran's 
claim for service connection for vasculitis (claimed as 
angiitis) -- which he alleged was a separate entity from his 
already service-connected Schamberg's capillaritis of the 
lower extremities.  Also, an October 2004 decision denied 
service connection for right shoulder adhesive capsulitis, 
secondary to service-connected diabetes mellitus, type II, 
and for Parkinson's disease.  

For this reasons indicated below, there is a sufficient basis 
upon which to decide   on the merits the claims for service 
connection for vasculitis, and right shoulder capsulitis.  
Unfortunately, though, the remaining claim for service 
connection       for Parkinson's disease requires further 
evidentiary development.  So it is being remanded to the RO 
via the Appeals Management Center (AMC) in        Washington, 
D.C.  VA will notify the veteran if further action is 
required              on his part concerning this claim.


FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice of the 
evidence required to substantiate his claims for service 
connection for vasculitis and right shoulder adhesive 
capsulitis, and apprised of the procedures for obtaining that 
supporting evidence and information.  Moreover, VA has 
fulfilled its duty to assist him in obtaining the supporting 
evidence.

2.	There is no competent evidence that the veteran currently 
has vasculitis       (other than Schamberg's capillaritis of 
the lower extremities).


3.	A September 2004 VA examiner has effectively ruled out the 
likelihood of       an etiological relationship between the 
veteran's right shoulder adhesive capsulitis and his service-
connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.	The veteran does not have vasculitis, other than 
Schamberg's capillaritis                 of the lower 
extremities, that was incurred or aggravated during service.     
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2006).

2.	The veteran's right shoulder adhesive capsulitis is not 
proximately due to or     the result of his service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide  the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the above requirements for satisfactory 
VCAA notice with regard to a pending claim for compensation 
or other benefits, the RO has issued to          the veteran 
during the pendency of the appeal notice letters dated in             
September 2002 (the claimed vasculitis) and June 2004 (right 
shoulder capsulitis) on the basis of which these criteria 
were effectively met.

Initially, the timing of these notice letters was appropriate 
in conjunction with      the continuing development of the 
claims presently under consideration.  
The Court in Pelegrini II prescribed as the legal definition 
of timely notice           the sequence of events whereby 
VCAA notice is provided in advance of the     initial 
adjudication of the claim on appeal.  See also 38 U.S.C.A. § 
5103(a);           38 C.F.R. § 3.159(b)(1).  Here, both of 
the relevant notice letters sent to                the 
veteran, preceded the preliminary decision on the merits of 
his claims.            The September 2002 VCAA letter on the 
claim for service connection for vasculitis was issued prior 
to the January 2003 decision denying that claim, and 
likewise,    the June 2004 letter was sent in advance of the 
October 2004 original denial of    that additional claim.  So 
the VCAA notice letters provided in this instance were each 
sent in a timely manner.

In addition, the notice information provided by way of the 
above-referenced documents, as well as the statements of the 
case (SOCs) for each claim,               was sufficiently 
detailed such that the standard for content-specific notice            
was also met.  In this respect, both the September 2002 and 
June 2004 letters explained to the veteran the general 
requirements to establish a valid claim for service 
connection -- the latter correspondence, particularly, which 
pertained to  the claimed right shoulder capsulitis, 
indicated the additional evidence necessary   to demonstrate 
entitlement to service connection on a secondary basis.                 
The October 2003 SOC (vasculitis) and December 2004 SOC 
(right shoulder capsulitis) further indicated to the veteran 
what were the specific elements of           the claims that 
had not yet been established.  Also, both of these letters 
provided   an explanation as to whose responsibility, VA's or 
himself, it was to obtain additional evidence relevant to the 
disposition of the claim at issue.                      See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Accordingly,          the first three elements of sufficient 
VCAA notice under the Pelegrini II decision were satisfied.   

Additionally, regarding the fourth and final element of VCAA 
notice,                   the June 2004 letter pertaining to 
the claimed right shoulder capsulitis,        included 
language requesting that if the veteran had any further 
evidence in his possession that pertained to his appeal, to 
please send this to the AMC; he was further notified that if 
he had any other evidence or information which he believed 
would support his claim, to notify that agency.  So the 
fourth element of VCAA notice as defined in the Pelegrini II 
decision was met concerning this claim.    

On the matter of the veteran's claimed vasculitis, while the 
September 2002        notice letter satisfied the first three 
notice requirements outlined in 38 C.F.R.           § 
3.159(b)(1) and Pelegrini II, admittedly, it did not include 
the specific language  of the "fourth element" mentioned 
above.  However, the veteran has received sufficient 
explanation as to how to provide further relevant evidence, 
such that        the intended purpose of this final element 
of VCAA notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1),                      
is harmful or prejudicial to the claimant.  For example, 
where the claimant is asked to provide any evidence that 
would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).

Here, although the September 2002 letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claim.          
This correspondence included language requesting that the 
veteran inform the RO of any additional information or 
evidence that he wanted it to attempt to obtain       on his 
behalf.  So a more generalized request with the precise 
language outlined in  § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  VAOPGCPREC 
1-04 (Feb. 24, 2004); see also Mayfield, 19 Vet. App. at 128, 
reversed and remanded, 444 F.3d 1328 (Fed. Cir. 2006), 
affirmed, 20 Vet. App. 537 (2006). 

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, through correspondence from the RO dated in 
March 2006 informing him of the recent holding in the 
Dingess/Hartman decision.  He has therefore received detailed 
notice concerning both the disability rating and effective 
date elements of his claims.

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claims, including obtaining his service medical records 
(SMRs), VA outpatient and hospitalization records,             
and records from several private treatment providers.  The RO 
has also arranged  for the veteran to undergo numerous VA 
examinations in connection with the claims on appeal.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support 
his claims, the veteran has provided several personal 
statements in his behalf.  He also previously requested the 
opportunity to appear at a hearing before RO personnel, 
however, he then canceled this request in advance of the 
scheduled hearing date.    

The RO has attempted to obtain records from the veteran's 
employer, and following reasonable measures to acquire such 
evidence has appropriately informed the veteran that these 
records were not available.  See 38 C.F.R. § 3.159(c)(1).             
Also, the record indicates that the veteran receives 
disability benefits from the Social Security Administration 
(SSA), and although more comprehensive SSA records are being 
obtained in accordance with the Board's remand further below,    
it thus far apparent that the award of SSA benefits was for 
conditions other than the two present disabilities under 
review.  Hence, this evidence need not be obtained prior to 
deciding the current claims.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction (AOJ, i.e., 
RO), the Board must consider whether the veteran has been 
prejudiced thereby).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Governing Law, Regulations and Analysis

Service connection may be granted for any current disability 
that is the result of     a disease contracted or an injury 
sustained while on active duty in the military. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).

Certain conditions involving what are generally recognized 
as diseases of               a chronic nature, such as 
arthritis, will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.                    This presumption, however, is 
rebuttable by probative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a    service-connected condition 
has chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).
Moreover, recently (effective October 10, 2006) 38 C.F.R. § 
3.310 was revised      in order to more thoroughly reflect 
the holding in Allen, that secondary service connection is 
available for chronic aggravation of a nonservice-connected 
disorder. Under the revised section 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), the regulation provides that any increase in severity 
of a nonservice-connected disease or injury proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the disease, will be 
service-connected.  In reaching this determination as to 
aggravation of a nonservice-connected disability, 
consideration is required as to what the competent evidence 
establishes as the baseline level of severity of the 
nonservice-connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison to 
the medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice-
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).



In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is unfavorable, 
then service connection must be denied.  See 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A.	Vasculitis

The instant claim is based upon the alleged current existence 
of vasculitis    (claimed as angiitis), as distinguished from 
the veteran's already service-connected disability of 
Schamberg's capillaritis of the lower extremities.  On the 
basis of the evidence of record, however, unfortunately there 
is no indication that he presently has vasculitis, or any 
similar vascular condition of the upper or lower extremities, 
other than Schamberg's capillaritis.

The background of medical evaluation of the veteran which 
pertains to the claimed disability under consideration, 
consists primarily of recent VA examinations to obtain an 
accurate portrayal of symptoms, and a well-supported 
diagnosis.           This development of the evidence to 
ascertain his condition concerned claimed vasculitis, as a 
distinct disorder, following an earlier July 1999 decision 
granting service connection for Schamberg's capillaritis of 
the lower extremities.           

On an October 2002 medical examination, the veteran then 
complained of pain in the right lower extremity, that became 
worse with standing and walking.  He stated that he was also 
diagnosed with a varicocele of the right testicle that was 
repaired in December 2001, and that he also had a left 
varicocele but had not opted for   surgical intervention.  It 
was noted on physical examination that on the lower 
extremities, he had an area of ecchymosis and discoloration 
over both               medial malleoli.  There was no 
palpable purpura or livedo reticularis, and no ulcers, edema, 
macules, papules or vesicles that were present.  The 
diagnosis rendered   was that of a history of vasculitis 
diagnosed in the 1980s, with a subjective complaint of pain 
of the lower extremities, and no clinical evidence of loss of 
function; and chronic pain syndrome. 
When a reexamination was conducted in September 2004 to 
confirm the veteran's   current status, it was then observed 
that on objection examination he had bilaterally equal 
peripheral carotid, femoral and posterior tibial pulses, with 
no carotid or femoral bruits, and no palpable dorsalis pedis 
pulses.  The skin was of normal warmth and texture of the 
head and neck, trunk, upper extremities, and lower 
extremities, including the bilateral hands, fingers, 
bilateral feet, and toes.          There were no visible 
macrovaricosities or microvaricosities of the lower 
extremities.  A recent scrotal ultrasound had shown bilateral 
varicoceles which appeared thrombosed.  However, there was no 
erythema, edema or inflammation of the scrotum.  The examiner 
indicated that he had reviewed the veteran's claims file and 
VA electronic medical records.  The diagnosis was of 
Schamberg's capillaritis of the lower extremities, with no 
objective evidence of vasculitis affecting other body areas.  
Also indicated was that the bilateral varicoceles and 
hydroceles           were not related to Shamberg's 
capillaritis. 

On review of any remaining sources of evidence that would 
reasonably assist in depicting the veteran's current 
condition, there is an ongoing notation in his outpatient 
records from West Haven VA Medical Center (VAMC), as recently 
as June 2005, which states that he had Schamberg's 
disorder/vasculitis, diagnosed in the 1980s, that would 
appear to refer only to Schamberg's disorder, although 
admittedly it could conceivably include a separate additional 
vascular disorder.         It is not indicated in these 
reports whether the diagnosis was formulated based on actual 
observation by a physician, or the veteran's reported 
history.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence that is information simply recorded by a 
medical examiner, unenhanced by additional medical comment by 
that examiner, does not on its own constitute competent 
medical evidence). 

Nonetheless, the most recent September 2004 examination was 
undertaken specifically to resolve whether any additional 
form of vasculitis existed and concluded that it did not, 
based on a thorough examination and review of relevant 
history -- including earlier VA outpatient records that set 
forth the same assessment as noted above.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (those factors for 
assessing the probative value of an opinion on the question 
of medical nexus include the physician's access to the claims 
file and the thoroughness of the opinion).  See also, Boggs 
v. West, 11 Vet. App. 334, 340 (1998).  Thus, this 
examination offers the more probative determination on the 
issue of whether a diagnosis of the claimed condition is 
substantiated.

There is no other indication of record of vasculitis since 
the veteran's separation from service in 1994.  Of note, is 
that while there were initial indications in the 1980s during 
service that he may have had vasculitis, subsequent testing 
appear to have ruled out that condition, and on separation he 
was noted to have Schamberg's disease and delayed pressure 
urticaria, although no other form of vasculitis.   

As indicated, under VA law, service connection may be granted 
only where it has been established the veteran has a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  See also Brammer v. Derwinski, 3 Vet. App. 223,  225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310)).  In the absence of proof of present 
disability there can be no valid claim.").  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

Since the preliminary requirement that there exist competent 
evidence of the current disability claimed, as indicated, is 
not met, there is no need to address whether he has such a 
condition that is established to have been service-related.  
See 38 C.F.R. § 3.303(d).  See, too, Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000).  Accordingly, there            
does not exist a valid basis to substantiate the claim for 
service connection for vasculitis.  








B.	Right Shoulder Adhesive Capsulitis

The claim for service connection for right shoulder adhesive 
capsulitis is based upon the alleged theory of entitlement 
that this current condition has a secondary medical 
relationship to his already service-connected diabetes 
mellitus, type II.  

Where the claim advanced is premised upon the basis of 
secondary service connection, then consideration is warranted 
as to whether the condition claimed  was either caused by 
service-connected disability, or otherwise underwent 
substantial aggravation by the same.  See Allen v. Brown, 7 
Vet. App. 439 (1995); 38 C.F.R. § 3.310(a).  See, too, 
Anderson v. West, 12 Vet. App. 491, 495 (1999), citing 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  If the 
latter type of medical relationship is identified, as 
indicated, compensation may be awarded for the degree of 
aggravation beyond that which originally existed.  See 71 
Fed. Reg. 52,744-47     (Sept. 7, 2006), to be codified later 
at 38 C.F.R. § 3.310(b).  

In this instance, there is competent medical evidence of the 
claimed disability inasmuch as the September 2004 VA examiner 
confirmed a diagnosis of            right shoulder adhesive 
capsulitis (i.e., a "frozen" shoulder), and there are          
post-service records from as early as October 1997 which show 
at minimum         the presence of right shoulder pain.  
Thus, the remaining consideration is whether this condition 
is shown to be etiologically related to service-connected 
diabetes.   On this subject, the September 2004 examining 
physician also provided an opinion that there was no 
objective evidence of any relationship between right shoulder 
capsulitis and diabetes mellitus.  Rather, it was indicated 
that the degenerative changes shown on the right 
acromioclavicular joint as shown by MRI evidence more likely 
than not were exacerbated by a recent event in which the 
veteran had to support a heavy weight on the right shoulder 
during a recreational trip, instead of   in connection with 
an existing medical condition. 




This opinion rendered in connection with the above 
examination followed an extensive review of the veteran's 
medical history, which included a summary of treatment for 
orthopedic problems of the shoulder, and hence, represents a  
probative assessment of the etiology of his claimed 
disability.  See again, Prejean,                     13 Vet. 
App. at 448.  See also, Wray v. Brown, 7 Vet. App. 488, 493 
(1995)              (a medical expert's opinion may fulfill 
the requirement of an adequate statement of reasons or bases, 
where the expert has fairly considered the determinative 
evidence that may support the claim).  When considering also 
that the examiner found            no medical evidence of any 
link between right shoulder adhesive capsulitis,         and 
existing diabetes mellitus type II, this opinion essentially 
ruled out the potential likelihood of a relationship between 
these conditions on the basis of either  causation or 
aggravation.  This September 2004 medical opinion is also                
the only such evaluation obtained on the determinative issue 
of the etiology of a right shoulder disorder, in order to 
determine the extent to which it is associated with service-
connected diabetes mellitus.  So the comprehensive 
requirements for service connection for right shoulder 
adhesive capsulitis, due to an etiological association with 
diabetes mellitus, have not been met.

It also warrants mention that while the basis for recovery 
alleged is that of secondary service connection, and not a 
theory of direct service connection based upon a diagnosed 
post-service disability that is directly attributable to 
service,     only this theory of entitlement requires in-
depth discussion.  It nonetheless merits observation that 
there is no evidence at present which suggests that a right 
shoulder disability actually had an initial incurrence, or 
pre-existed service and underwent aggravation therein, 
including findings of any specific injury to the affected 
area that occurred during that time period.   








Conclusion

The Board has also taken into consideration the veteran's 
assertions in adjudicating the present claims under review; 
but since he is a layman without medical background and 
expertise, he cannot himself offer a probative opinion as to 
the diagnosis of a vasculitis disorder -- or otherwise, 
whether his previously diagnosed              right shoulder 
condition is attributable to service-connected diabetes 
mellitus.      See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski,                      2 
Vet. App. 492, 494 (1992).

For these reasons and bases, the preponderance of the 
evidence weighs against     the veteran's claims for service 
connection for vasculitis (other than Schamberg's 
capillaritis of the lower extremities), and right shoulder 
adhesive capsulitis                 as secondary to service-
connected diabetes mellitus.  So the benefit-of-the-doubt 
doctrine does not apply, and the claims must be denied.  38 
U.S.C.A. 5107(b);           38 C.F.R. § 3.102.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for vasculitis, other than 
Schamberg's capillaritis of the lower extremities, is denied.

The claim for service connection for right shoulder adhesive 
capsulitis,                         as secondary to service-
connected diabetes mellitus type II, is denied.









REMAND

Prior to the adjudication and consideration on the merits of 
the claim for         service connection for Parkinson's 
disease, it is initially necessary that the veteran undergo a 
VA neurological examination as to this condition.  There are 
various records of treatment since service indicating that he 
has been diagnosed with this condition, this including a 
December 2005 private hospitalization report that noted as to 
relevant medical background, a history of Parkinson's 
disease.  Recent records from West Haven VAMC also show an 
ongoing clinical assessment of idiopathic Parkinson's.  As 
for the next determinative question, of whether the current 
claimed disability is of service origin, SMRs though absent a 
diagnosis of the same, nonetheless present a sufficient basis 
of potentially relevant symptomatology to warrant an inquiry 
into the etiology of this condition.  See Colvin v. 
Derwinski,         1 Vet. App. 171, 175 (1991) (the Board may 
consider independent medical evidence to support its 
findings, and where that evidence is insufficient, may 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  In this regard, he was 
shown to have instances of neurological manifestations in 
service, such as migraine headaches (for which service 
connection has since been granted).  A January 1988 report 
indicates recurrent episodes of loss of consciousness and 
amnesia, which were initially believed to be due to diabetes 
mellitus, but as indicated later that year, were considered 
associated with headaches, or not entirely explained.  Based 
on these findings, an informed medical opinion is necessary 
as to whether the current diagnosis of Parkinson's disease is 
associated with service.  The veteran previously underwent a 
January 2002 VA neurological examination limited to the 
evaluation of his migraine.  So another examination is 
warranted in connection with the present claim.  See 
38 U.S.C.A. § 5103A(d);         38 C.F.R. § 3.159(c)(4) (VA 
will provide an examination or obtain a medical opinion based 
on review of the evidence of record if necessary to decide 
the claim).   

As an additional development action necessary while this 
claim is on appeal to     the RO (AMC), the veteran has 
provided a copy of a January 2004 letter from           the 
SSA concerning his receipt of disability benefits from that 
agency, and while supporting documentation received along 
with this correspondence does not necessarily list a 
neurological disability as the original basis for the award 
of benefits, it would still be of substantial assistance to 
the resolution to have available all relevant evidence as to 
the justification for the SSA's administrative decision.  
This documentation would include a copy of the SSA decision 
to award him benefits, as well as the medical records that 
provided the basis for this agency's decision.  So these 
additional records must be obtained before issuance of a 
decision on his VA claim.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  See also  38 C.F.R. § 3.159(c)(2).

Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the Social Security 
Administration, and then associate 
these documents with his claims folder.  
These records should include copies of 
any decision on the claim for 
disability benefits, as well as any 
medical records used to make the 
determination of entitlement to such 
benefits, any hearing transcripts, etc.

2.	Also, obtain all additional records 
pertaining to the veteran's outpatient 
treatment through                       
the West Haven VAMC since June 2005.                  
Then associate all records obtained 
with his         claims file.  

3.	Schedule the veteran for a VA 
neurological examination regarding his 
claim for                    service 
connection for Parkinson's disease.   

The examination should initially 
confirm that the veteran has the 
condition claimed of Parkinson's 
disease.  If this disorder is confirmed 
to exist,                 the examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
50 percent or greater probability) that 
this condition is etiologically related 
to the veteran's military service -- to 
specifically include whether it is 
associated with the documented episodes 
of migraines and other neurological 
symptoms which manifested during 
service.                         It is 
further requested that the examiner 
comment upon whether the claimed 
condition had manifested to              
at least a compensable degree of 10 
percent within  one-year of discharge 
from service.  

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.

To facilitate making this important 
determination, send the claims file to 
the examiner for a review of  the 
veteran's pertinent medical history, to 
include          a complete copy of 
this remand.  If an examination form is 
used to guide the examination, the 
submitted examination report should 
include the questions to which answers 
are provided.  

4.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).






5.	Then readjudicate the claim for 
service connection for Parkinson's 
disease in light of the additional 
evidence obtained.  If the claim is not 
granted to the veteran's satisfaction, 
prepare a SSOC and send it to him and 
his representative.  Give them time to 
respond before returning this case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


